                                                                         JS-6

 1 CURRY ADVISORS
   A Professional Law Corporation
 2  K. Todd Curry (149360)
   185 West F Street, Ste. 100
 3 San Diego, California 92101
   Telephone: (619) 238-0004
 4 Fax Number: (619) 238-0006
 5   Counsel for Plaintiff / Counter-Defendant
     One SC, LLC
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   ONE SC, LLC                    ) CASE NO. 2:18:cv-06529-PA-FFM
                                    )
12           Plaintiff,             ) ORDER DISMISSING ENTIRE
                                    ) ACTION WITH PREJUDICE
13 v.                               )
                                    )
14 E&K VINTAGE WOOD, INC. and       )
   ERIC FREED,                      )
15                                  )
                                    )
16           Defendants.            )
   ________________________________ )
17                                  )
   E&K VINTAGE WOOD, INC.           )
18                                  )
             Counterclaimant,       )
19                                  )
   v.                               )
20                                  )
   ONE SC, LLC,                     )
21                                  )
             Counter-Defendant      )
22                                  )
   ________________________________ )
23
24         The Court having considered the Stipulation to Dismiss Entirety of
25   Litigation With Prejudice, and good cause appearing therefor,
26   ///
27   ///
28   ///
 1         IT IS HEREBY ORDERED AS FOLLOWS:
 2         1.    The entirety of the above-entitled action, including the First Amended
 3   Complaint and the Counterclaim filed on September 18, 2018, shall be and hereby
 4   are dismissed with prejudice.
 5         IT IS SO ORDERED.
 6
 7            August 23, 2019
     Dated: _________________             __________________________________
                                          HONORABLE PERCY ANDERSON
 8                                        UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          -2-
